

Exhibit 10.1
ELLIE MAE, INC.


Non-Employee Director Equity Compensation Policy


Amended November 11, 2015


1.General. This Non-Employee Director Equity Compensation Policy (the “Policy”)
is adopted by the Board of Directors (the “Board”) in accordance with Section 12
of the Ellie Mae, Inc. 2011 Equity Incentive Award Plan (as amended from time to
time, the “Plan”). Capitalized but undefined terms used herein shall have the
meanings provided for in the Plan.
2.    Board Authority. Pursuant to Section 12 of the Plan, the Board may adopt a
written policy for the grant of Awards under the Plan to Non-Employee Directors,
which policy is to specify, with respect to any such Awards, the type of
Award(s) to be granted Non-Employee Directors, the number of shares of Common
Stock (“Shares”) to be subject to such Awards, the conditions on which such
Awards shall be granted, become exercisable and/or payable and expire, and such
other terms and conditions as the Board determines in its discretion.
3.    Initial Equity Grants to Non-Employee Directors. Each person who is
initially elected to the Board as a Non-Employee Director shall be eligible to
be granted, on or following the date of such initial election the following
Awards:
(i)    Initial Restricted Stock Units. Such Non-Employee Director shall be
granted a number of Restricted Stock Units equal to (x) one hundred and fifty
thousand dollars ($150,000), divided by (y) the volume-weighted average closing
trading price for a Share for the thirty (30) trading days prior to the date of
such Non-Employee Director’s offer letter, rounded down to the nearest whole
number of Shares (subject to adjustment as provided in Section 14.2 of the Plan)
(“Initial Director RSUs”). Notwithstanding the foregoing, members of the Board
who are employees of the Company and who subsequently terminate employment with
the Company and remain members of the Board shall not receive a grant of Initial
Director RSUs.
(ii)    Pro Rata Annual RSU Grant. Such Non-Employee Director shall also receive
an additional number of Restricted Stock Units equal to (x) two hundred thousand
dollars ($200,000) divided by the volume-weighted average closing trading price
for a Share for the thirty (30) trading days prior to the date of grant,
multiplied by (y) the Pro Rata Fraction (“Pro Rata Annual RSUs”), subject to
adjustment as provided in Section 14.2 of the Plan.  For purposes of the Policy,
the term “Pro Rata Fraction” means a fraction the numerator of which is the
number of days between the date the Non-Employee Director joined the Board and
the first (1st) anniversary of the immediately preceding annual meeting of
stockholders, inclusive, and the denominator of which is three hundred and sixty
five (365) days.




--------------------------------------------------------------------------------




Members of the Board who are employees of the Company and who subsequently
terminate employment with the Company and remain on the Board, to the extent
that they are otherwise eligible, shall receive, after termination of employment
with the Company, Pro Rata Annual RSUs pursuant to this Section 3 (with the date
of his or her initial election to the Board deemed to be for the purpose of this
Section 3 the date of their termination of employment).
4.    Subsequent RSU Grants to Non-Employee Directors. Each person who is a
Non-Employee Director immediately following an annual meeting of stockholders
shall be granted, automatically and without necessity of any action by the Board
or any committee thereof, on the date of such annual meeting a number of
Restricted Stock Units equal to two hundred thousand dollars ($200,000) divided
by the volume-weighted average closing trading price for a Share for the thirty
(30) trading days prior to the date of grant (“Annual Director RSUs”) (subject
to adjustment as provided in Section 14.2 of the Plan). Members of the Board who
are employees of the Company and who subsequently terminate employment with the
Company and remain on the Board, to the extent that they are otherwise eligible,
shall receive, after termination of employment with the Company, Annual Director
RSUs pursuant to this Section 4 (so long as they are not an employee as of the
date of the annual meeting of stockholders).
5.    Terms of RSUs Granted to Non-Employee Directors. Each award of Initial
Director RSUs shall vest and the Shares subject thereto distributed based upon a
Non-Employee Director’s continued service to the Company as follows: 1/3rd of
the Shares subject to the Award of Initial Director RSUs shall vest on each
anniversary of the date of grant of such Award of Initial Director RSUs, such
that the Initial Director RSUs shall be one hundred percent (100%) vested on the
third (3rd) anniversary of the date of grant of such Initial Director RSUs. Each
award of Pro Rata Annual Director RSUs shall vest and the Shares subject thereto
distributed based upon a Non-Employee Director’s continued service to the
Company as follows: 100% of the Shares subject to the Award of Annual Director
RSUs shall vest on the first (1st) anniversary of the immediately preceding
annual meeting of stockholders. Each award of Annual Director RSUs shall vest
and the Shares subject thereto distributed based upon a Non-Employee Director’s
continued service to the Company as follows: 100% of the Shares subject to the
award of Annual Director RSUs shall vest on the first (1st) anniversary of the
date of grant of such Annual Director RSUs.
6.    Effect of Acquisition. Upon a Change in Control of the Company, all
Restricted Stock Units and other equity awards with respect to the Common Stock
that are held by a Non-Employee Director shall become fully vested and/or
exercisable.
7.    Effect of Other Plan Provisions. The other provisions of the Plan shall
apply to the Awards granted automatically pursuant to this Policy, except to the
extent such other provisions are inconsistent with this Policy.
8.    Incorporation of the Plan. All applicable terms of the Plan apply to this
Policy as if fully set forth herein, and all grants of Awards hereby are subject
in all respect to the terms of such Plan.




--------------------------------------------------------------------------------




9.    Written Grant Agreement. The grant of any Award under this Policy shall be
made solely by and subject to the terms set forth in a written agreement in a
form to be approved by the Board and duly executed by an executive officer of
the Company.
10.    Policy Subject to Amendment, Modification and Termination. This Policy
may be amended, modified or terminated by the Board in the future at its sole
discretion. No Non-Employee Director shall have any rights hereunder unless and
until an Award is actually granted. Without limiting the generality of the
foregoing, the Board hereby expressly reserves the authority to terminate this
Policy during any year up and until the election of directors at a given annual
meeting of stockholders.
11.    Effectiveness. This amended policy shall become effective as of November
11, 2015.
* * * * *




